DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:  Claims 1-18, drawn to a cathode for a metal-air battery and a metal-air battery, classified in H01M 4/131.
Group II:  Claims 19-22, drawn to a method of manufacturing a cathode for a metal-air battery, classified in H01M 4/0471.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made using a substantially different method such as mixing a mixed conductor, organic particles having a size smaller than about 1 micrometer, and a solvent to prepare a composition.
If Group I is elected, a species restriction will be required:
Species I, wherein the mixed conductor is at least one of a spinel compound, a perovskite compound, a layered compound, a garnet compound, a NASICON compound, a LISICON compound, a phosphate compound, a tavorite compound, a triplite 
Species II, wherein the mixed conductor comprises at least one of a spinel compound represented by Formula 1, a spinel compound represented by Formula 2, or a perovskite compound represented by Formula 4: 
Formula 1 
Li1±xM2±yO4-δ1 
Formula 2 
Li4±aM 5±bO12-δ2 
wherein, in Formulae 1 and 2, M is at least one metal element belonging to Group 2 to Group 16 of the periodic table of the elements, δ1 and δ2 are oxygen vacancies, 0<x<1, 0<y<1, 0≤δ1≤1, 0<a<2, 0.3<b<5, and 0≤δ2≤3, 
Formula 4 
LixAyGzO3-δ 
wherein, in Formula 4, A and G are each independently at least one metal element belonging to Group 2 to Group 16 of the periodic table of the elements, δ is oxygen vacancy, 0<x<1, 0<y<1, 0<x+y≤1, 0<z≤1.5, and 0≤δ≤1.5 (appears to be claim 10 and [0075] & [0086] of the instant specification)
Species III, wherein the mixed conductor comprises a spinel compound represented by Formula 3: 
Formula 3 
Li4±aTi5-bM'cO12-δ 

δ is oxygen vacancy, 
0.3<a<2, 0.3<b<2, 0.3<c<2, and 0≤δ≤3 (appears to be claim 11 and [0079] of the instant specification)
Species IV, wherein the mixed conductor is a perovskite compound represented by Formula 5: 
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba, 
G1 is at least one of Ti, Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Zr, Mo, Nb, Ta, Hf, or Bi, 
δ is oxygen vacancy, 
0.2<x≤0.5, 0.4<y≤0.7, 0<x+y<1, 0.8<z≤1.2, and 0≤δ≤1 (appears to be claim 12 and [0090] of the instant specification)
Species V, wherein the mixed conductor is at least one of Li0.34La0.55RuO3, Li0.31La0.56TiO3, Li0.2Ca0.6Mn0.5Ni0.5O3, Li0.2Ca0.6Mn0.5Ni0.5O3, LiNi2O4, LiMn2O4, LiTiNbO4, Li4Ti5O12, Li4Mn5O12, Li4.5Ti4.5Gd0.5O12, LiNiO2, LiCoO2, LiMnO2, LiNi1-x1Mnx1O2, wherein 0<x1<1, LiNi1-x2-y2Cox2Mny2O2, wherein 0<x2≤0.5 and 0<y2≤0.5, LiNi0.8Co0.1Mn0.1O2, LiNi1-x3-y3Cox3Aly3O2, wherein 0<x3≤0.5 and 0<y3≤0.5, 3Tb3Te2O12, Li4.22AlO.26La3Zr2WO12, Li5La3Nb2O12, Li6BaLa2Ta2O12, Li7La3Zr2O12, Li4SiO4, Li3.75Si0.75.P0.25O4, Li14Zn(GeO4)4, Li3.4V0.6Ge0.4O4, Li3.5V0.5Ti0.5O4, Li1.3Al0.3Ti1.7(PO4)3, Li1.3Al0.3Ge1.7(PO4)3, Li1.3Al0.3Zr1.7(PO4)3, LiFePO4, LiMnPO4, LiCoPO4, LiNiPO4, Li2MnP2O7, Li2FeP2O7, LiVO(PO4), LiV(PO4)F, LiFe(SO4)F, Li2Fe(PO4)F, Li3OCl, Li2OHBr, Li2(OH)0.9F0.1Cl, Li3OCl0.5Br0.5, Li2MnSiO4, Li2FeSiO4, LiFeBO3, or LiCoBO3 (appears to be claim 13 and [0078] & [0110] of the instant specification)
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each identified species such as the dissimilar lithium-containing metal oxide mixed conductor materials. In addition, these species are not obvious variants of each other based on the current record.
The Applicant is to elect a single species from Species I-V. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 and claims 14-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759